DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			Response to Amendment 
The amendment filed on 05/23/2022 has been entered. Claims 8-18 remain pending in the application. The amendment to the claims has overcome claim objection and the 112b rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Hoshiba (US20080053721).
Regarding claim 8, Hoshiba teaches an electric power steering apparatus, comprising: 
an electric motor to rotate a steering mechanism of a vehicle([0028[ disclosing an electric motor for an EPS); 
a control unit, which drives the electric motor, and includes a CPU and a plurality of power supply circuits([0028] disclosing a control unit for the EPS including a EPS-ECU);
 and a power supply control circuit to output a stop signal for individually stopping output functions of the plurality of power supply circuits based on a result of reading an input voltage supplied in common to the plurality of power supply circuits(Figure 1 and [0042] disclosing a stop signal to stop functions of a motor when the input voltage is less than a threshold Vm1 and another stop signal to stop function of an electric motor when the voltage is less than a threshold Vm1), 
the plurality of power supply circuits including: 
a first power supply circuit to generate from the input voltage a first output voltage to be supplied to a circuit other than the CPU([0042] disclosing the first power supply circuit is an input voltage to a motor “other than the CPU”); 
and a second power supply circuit to generate from the input voltage a second output voltage to be supplied to the CPU included in the control unit([0043] disclosing the second power supply circuit to the EPS-ECU “CPU”), 
wherein the first output voltage is higher than the second output voltage([0042]-[0043] and figure 3 showing the voltage for the motor Vm1 is higher than the second output voltage for the EPS-ECU), 
wherein the power supply control circuit has at least three voltage sub-ranges being an upper level voltage sub-range, an intermediate level voltage sub-range, and a lower level voltage sub-range obtained by dividing a range of the input voltage, the at least three voltage sub-ranges being preset in accordance with a requirements specification([0042]-[0043] disclosing at least two thresholds Vm1 and Ve, it can be interpreted that there is an upper voltage range above Vm1, an intermediate voltage between Ve and Vm1, and a lower range under Ve), and
wherein the power supply control circuit controls the first power supply circuit and the second power supply circuit by, in accordance with the result of reading the input voltage, outputting the stop signal to both the first power supply circuit and the second power supply circuit when the input voltage falls within the lower level voltage sub-range, outputting the stop signal to the first power supply circuit when the input voltage falls within the intermediate level voltage sub-range, and preventing the stop signal from being output when the input voltage falls within the upper level voltage sub-range([0042]-[0043] disclosing outputting a stop signal to the first power supply “motor” when the voltage is less than Vm1 “intermediate voltage between Vm1 and Ve”. Later when the voltage drops to the lower range below Ve the EPS-ECU is stopped as well therefore both power circuits are stopped. It is also interpreted that no stop signal is issued in the upper level voltage over Vm1).

Regarding claim 17, Hoshiba teaches the electric power steering apparatus according to claim 8, further comprising a voltage monitoring circuit to monitor the second output voltage to be supplied to the CPU, and to output a reset signal or an abnormality signal for informing of a power supply abnormality to the CPU when the second output voltage becomes less than a preset allowable minimum value([0042]-[0043] disclosing a stop signal to stop the EPS-ECU when the voltage is below Ve “less than a preset allowable minimum value).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable by Hoshiba (US20080053721) in view of Iwasaki (US20110264326).
Regarding claim 9, Hoshiba teaches the electric power steering apparatus according to claim 8,
wherein the first power supply circuit generates from the input voltage the first output voltage to be supplied to a circuit other than a driver for the electric motor and the CPU([0042] disclosing the first power supply circuit generates from the input voltage the first output voltage to be supplied to the air condition “other than a driver for the electric motor and the CPU),
wherein the plurality of power supply circuits further include a third power supply circuit to generate from the input voltage a third output voltage ([0042]-[0043] and figure 3 disclosing a third power supply circuit to an air condition),
wherein the third output voltage is higher than the first output voltage and the second output voltage([0042]-[0043] and figure 3 disclosing the third power supply for the air condition Vs1 is higher than both the required voltage to the first output voltage for the motors Vm1 and the second output voltage for the CPU Ve),
wherein the power supply control circuit further has a first upper level voltage sub-range and a second upper level voltage sub-range higher than the first upper level voltage sub-range, which are preset as two upper level voltage sub-ranges obtained by dividing the upper level voltage sub-range of the range of the input voltage in accordance with the requirements specification([figure 3 and [0042]-[0043] disclosing a first upper level voltage from Vm1 to Vs1, a second upper level voltage above Vs1 which are a division of the upper limit voltage according to the requirement specification to run the air condition or the electric motor), and
wherein the power supply control circuit controls the first power supply circuit,
the second power supply circuit, and the third power supply circuit by, in accordance with the result of reading the input voltage, outputting the stop signal to all of the first power supply circuit, the second power supply circuit, and the third power supply circuit when the input voltage falls within the lower level voltage sub-range, outputting the stop signal to the first power supply circuit and the third power supply circuit when the input voltage falls within the intermediate level voltage sub-range, outputting the stop signal to the third power supply circuit when the input voltage falls within the first upper level voltage sub-range of the upper level voltage range, and preventing the stop signal from being output when the input voltage falls within the second upper level voltage sub-range of the upper level voltage range([0042]-[0043] and figure 3 disclosing a stop signal to stop all the three power circuits when the voltage is below Ve “lower level voltage”, a stop signal to stop the air condition and the motors when the voltage is between Ve and Vm1 “intermediate, a stop signal to stop the third power supply circuit of the air condition when the voltage is higher than Vm1 and less than Vs1 “first upper range. It is also interpreted that no stop signal is issued when the voltage is above Vs1 “second upper range”).
Hoshiba does not teach a third output voltage to be supplied to the driver for the electric motor.
Iwasaki teaches a third output voltage to be supplied to the driver of the electric motor([0076]-[0077] disclosing a power circuit to be supplied to the electric motor of the EPS and can be stopped before stopping the EPS CPU to make sure enough power is provided to the EPS);
Hoshiba and Iwasaki are analogous art because they are in the same field of endeavor, EPS. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Hoshiba to incorporate the teaching of Iwasaki of a third output voltage to be supplied to the driver of the electric motor in order to ensure enough power is provided to the ECU of the electric power steering.

Regarding claim 10, Hoshiba the modified by Iwasaki teaches the electric power steering apparatus according to claim 9, wherein the power supply control circuit is built into the CPU(Hoshiba [0028] disclosing the control unit includes the ECU, which is interpreted as the power supply control circuit is built into the CPU).

Regarding claim 11, Hoshiba the modified by Iwasaki teaches an electric power steering apparatus according to claim 9. Hoshiba as modified by Iwasaki does not yet teach wherein the third power supply circuit has a step-up function to output a voltage higher than the input voltage.
Iwasaki teaches wherein the third power supply circuit has a step-up function to output a voltage higher than the input voltage([0073] disclosing a step-up circuit to increase the voltage that goes into the motor of the EPS based on the target voltage for the assist, i.e. outputs higher voltage than the input voltage).
Hoshiba and Iwasaki are analogous art because they are in the same field of endeavor, EPS. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Hoshiba to incorporate the teaching of Iwasaki of wherein the third power supply circuit has a step-up function to output a voltage higher than the input voltage in order to ensure enough power is provided to the motor of the electric power steering.

Regarding claim 12, Hoshiba as modified by Iwasaki teaches the electric power steering apparatus according to claim 10, wherein the third power supply circuit has a step-up function to output a voltage higher than the input voltage. Hoshiba as modified by Iwasaki does not yet teach wherein the third power supply circuit has a step-up function to output a voltage higher than the input voltage.
Iwasaki teaches wherein the third power supply circuit has a step-up function to output a voltage higher than the input voltage ([0073] disclosing a step-up circuit to increase the voltage that goes into the motor of the EPS based on the target voltage for the assist, i.e. outputs higher voltage than the input voltage).
Hoshiba and Iwasaki are analogous art because they are in the same field of endeavor, EPS. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Hoshiba to incorporate the teaching of Iwasaki of wherein the third power supply circuit has a step-up function to output a voltage higher than the input voltage in order to ensure enough power is provided to the motor of the electric power steering.

Regarding claim 18, Hoshiba as modified by Iwasaki teaches the electric power steering apparatus according to claim 9, further comprising a voltage monitoring circuit to monitor the second output voltage to be supplied to the CPU, and to output a reset signal or an abnormality signal for informing of a power supply abnormality to the CPU when the second output voltage becomes less than a preset allowable minimum value(Hoshiba [0042]-[0043] disclosing a stop signal to stop the EPS-ECU when the voltage is below Ve “less than a preset allowable minimum value).

Claims 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable by Hoshiba (US20080053721) in view of Yoshiaki (JP2008018761) and Iwasaki (US20110264326).
Regarding claim 13, Hoshiba teaches the electric power steering apparatus according to claim 8. Hoshiba does not teach wherein each of the first power supply circuit and the second power supply circuit has a step-up function to output a voltage higher than the input voltage and a step-down function to output a voltage lower than the input voltage.
Yoshiaki teaches wherein each of the first power supply circuit and the second power supply circuit has a step-up function to output a voltage higher than the input voltage(page 3 third paragraph disclosing a step-up voltage for the arithmetic circuit “ECU of EPS” which is the second power supply circuit. Page 4 second paragraph disclosing a boosting circuit to at least one sensor “first power supply circuit”).
Hoshiba and Yoshiaki are analogous art because they are in the same field of endeavor, EPS. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Hoshiba to incorporate the teaching of Yoshiaki of wherein each of the first power supply circuit and the second power supply circuit has a step-up function to output a voltage higher than the input voltage in order to ensure enough power is provided to the ECU and other components of the electric power steering.
Iwasaki teaches and a step-down function to output a voltage lower than the input voltage([0022] disclosing a step-down circuit to a secondary power supply and to the electronic control apparatus, i.e. a step down function to output voltage lower than input voltage).
Hoshiba and Iwasaki are analogous art because they are in the same field of endeavor, EPS. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Hoshiba to incorporate the teaching of Iwasaki of a step-down function to output a voltage lower than the input voltage in order to ensure enough power is provided to the ECU and other components of the electric power steering.

Regarding claim 14, Hoshiba teaches the electric power steering apparatus according to claim 9. Hoshiba does not teach wherein each of the first power supply circuit and the second power supply circuit has a step-up function to output a voltage higher than the input voltage and a step-down function to output a voltage lower than the input voltage.
Yoshiaki teaches wherein each of the first power supply circuit and the second power supply circuit has a step-up function to output a voltage higher than the input voltage(page 3 third paragraph disclosing a step-up voltage for the arithmetic circuit “ECU of EPS” which is the second power supply circuit. Page 4 second paragraph disclosing a boosting circuit to at least one sensor “first power supply circuit”).
Hoshiba and Yoshiaki are analogous art because they are in the same field of endeavor, EPS. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Hoshiba to incorporate the teaching of Yoshiaki of wherein each of the first power supply circuit and the second power supply circuit has a step-up function to output a voltage higher than the input voltage in order to ensure enough power is provided to the ECU and other components of the electric power steering.
Iwasaki teaches and a step-down function to output a voltage lower than the input voltage([0022] disclosing a step-down circuit to a secondary power supply and to the electronic control apparatus, i.e. a step down function to output voltage lower than input voltage).
Hoshiba and Iwasaki are analogous art because they are in the same field of endeavor, EPS. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Hoshiba to incorporate the teaching of Iwasaki of a step-down function to output a voltage lower than the input voltage in order to ensure enough power is provided to the ECU and other components of the electric power steering.

Regarding claim 16, Hoshiba as modified by Iwasaki teaches the electric power steering apparatus according to claim 9. Hoshiba as modified by Iwasaki does not teach wherein each of the first power supply circuit and the second power supply circuit has a minimum operating voltage set to fall within a voltage range lower than a predicted decreased voltage, which is predicted based on a decrease in voltage of a battery being a supply source of the input voltage.
Yoshiaki teaches wherein each of the first power supply circuit and the second power supply circuit has a minimum operating voltage set to fall within a voltage range lower than a predicted decreased voltage, which is predicted based on a decrease in voltage of a battery being a supply source of the input voltage (page 9 lines 30-35 disclosing the minimum operating voltage for the ECU “second power supply circuit” is set lower than the predicted battery voltage. The booster also boosts the sensor circuit which is understood to do it when the minimum operating power falls beyond the predicted decreased voltage of the battery).
Hoshiba as modified by Iwasaki and Yoshiaki are analogous art because they are in the same field of endeavor, EPS. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Hoshiba as modified by Iwasaki to incorporate the teaching of Yoshiaki of wherein each of the first power supply circuit and the second power supply circuit has a minimum operating voltage set to fall within a voltage range lower than a predicted decreased voltage, which is predicted based on a decrease in voltage of a battery being a supply source of the input voltage in order to avoid interruptions in the steering assist system.

Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable by Hoshiba (US20080053721) in view of Yoshiaki (JP2008018761).
Regarding claim 15, Hoshiba teaches the electric power steering apparatus according to claim 8. Hoshiba does not teach wherein each of the first power supply circuit and the second power supply circuit has a minimum operating voltage set to fall within a voltage range lower than a predicted decreased voltage, which is predicted based on a decrease in voltage of a battery being a supply source of the input voltage.
Yoshiaki teaches wherein each of the first power supply circuit and the second power supply circuit has a minimum operating voltage set to fall within a voltage range lower than a predicted decreased voltage, which is predicted based on a decrease in voltage of a battery being a supply source of the input voltage (page 9 lines 30-35 disclosing the minimum operating voltage for the ECU “second power supply circuit” is set lower than the predicted battery voltage. The booster also boosts the sensor circuit which is understood to do it when the minimum operating power falls beyond the predicted decreased voltage of the battery).
Hoshiba and Yoshiaki are analogous art because they are in the same field of endeavor, EPS. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Hoshiba to incorporate the teaching of Yoshiaki of wherein each of the first power supply circuit and the second power supply circuit has a minimum operating voltage set to fall within a voltage range lower than a predicted decreased voltage, which is predicted based on a decrease in voltage of a battery being a supply source of the input voltage in order to avoid interruptions in the steering assist system.
				Response to Arguments
Applicant’s arguments filed on 05/23/2022 have been fully considered but they are not persuasive.
With respect to applicant’s argument that Hoshiba fails to disclose or suggest at least “wherein the first output voltage is higher than the second output voltage”, the cited paragraphs [0042]-[0043] disclose the preset threshold value Vm1 may be equal or higher than the minimum required voltage for the EPS. See also figure 3 clearly showing Vm1 higher than the minimum voltage required for proper operations of the EPS.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US20050258792 disclosing boosting voltage to an operating limit of power steering device.
US20160297471 disclosing a booster to boost voltages for power steering.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664